         Case 1:16-cv-11840-NMG Document 25 Filed 07/17/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA, ex rel.,         )
DAVID GONZALEZ,                            )
                                           )
            Plaintiff-Relator,             )
                                           )
            v.                             )     No. 16-cv-11840-NMG
                                           )
DAVITA HEALTH CARE PARTNERS, et al.,       )
                                           )
            Defendants.                    )
__________________________________________)

                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff David Gonzalez, as Plaintiff-Relator and on behalf of himself, through his

undersigned counsel of record, hereby submits this Notice of Voluntary Dismissal of this action,

without prejudice, pursuant to Fed. R. Civ. P. 41(a). This notice of voluntary dismissal is also

without prejudice as to the United States, which declined to intervene in this action.

       This notice is filed by the Plaintiff-Relator before the service of the Complaint upon any

of the Defendants.

       Prior to filing this notice, Plaintiff-Relator contacted the attorneys for the United States

and determined that the government consents to voluntary dismissal of the qui tam False Claims

Act claims, pursuant to 31 U.S.C. § 3730, provided that the dismissal is without prejudice as to

the United States.

       A proposed order is also submitted herewith.
        Case 1:16-cv-11840-NMG Document 25 Filed 07/17/20 Page 2 of 3




                                         Respectfully submitted,

                                          /s/ David K. Colapinto______
                                         David K. Colapinto, BBO #551835
                                         Kohn, Kohn & Colapinto, LLP
                                         1710 N Street, N.W.
                                         Washington, D.C. 20036
                                         Phone: (202) 342-6980
                                         Fax: (202) 342-6984
                                         Email: dc@kkc.com

                                         -   and -

                                         Anthony C. Munter
                                         Price Benowitz, LLP
                                         409 7th Street, NW, #200
                                         Washington, DC 20004
                                         Phone: (202) 417-6000
                                         Fax: (202) 664-1331
                                         Email: tony@pricebenowitz.com

                                         Attorneys for Mr. Gonzalez

July 17, 2020




                                     2
         Case 1:16-cv-11840-NMG Document 25 Filed 07/17/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Notice of Voluntary Dismissal and

proposed Order was served via the Court’s ECF system on this 17th day of July, 2020, upon on

all counsel who have entered an appearance:

Rohith V. Srinivas
Trial Attorney
U.S. Department of Justice
Email: Rohith.V.Srinivas@usdoj.gov

Patrick Callahan
Assistant U.S. Attorney
U.S. Attorney’s Office
District of Massachusetts
Email: Patrick.Callahan@usdoj.gov


By: /s/ David K. Colapinto
       David K. Colapinto




                                              3
